Citation Nr: 0124612	
Decision Date: 10/12/01    Archive Date: 10/18/01

DOCKET NO.  99-05 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for otitis media.

2.  Entitlement to service connection for a heart condition.

3.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Kane, Counsel


INTRODUCTION

The appellant had active military service from April 1943 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the above claims.  In 
December 1999, a hearing was held before this Board member.

In a decision dated May 19, 2000, the Board denied these 
claims.  The appellant appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
March 2, 2001, Order, the Court vacated the Board's May 2000 
decision in accordance with a Motion for Remand, and these 
issues were returned to the Board for further development and 
adjudication.  


REMAND

The Motion for Remand indicated that these claims need to be 
readjudicated in light of the recent passage of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 
(2000); see also Karnas v. Derwinski, 1 Vet. App. 308 (1991). 

The Board has reviewed the claims file and identified certain 
assistance that must be rendered to comply with the VCAA.  
However, it is the RO's responsibility to ensure that all 
appropriate development is undertaken in this case.  

The appellant implied during his hearing in December 1999 
that he has received extensive post-service treatment for the 
claimed conditions.  VA has never asked him to provide 
complete information as to where he has been treated so that 
records could be obtained.  This must be done to comply with 
the VCAA.  38 U.S.C.A. §§ 5103(a) and 5103A(b) (West Supp. 
2001)

Based on the appellant's statements and a review of the 
claims file, the Board has identified the records listed 
below as evidence that the RO must request to comply with the 
VCAA.  The Board notes that a March 1976 letter from Richard 
Reedy, M.D., whom the appellant testified was his family 
doctor, indicated that the appellant was applying for 
disability benefits from the Social Security Administration 
due to his heart condition.  The RO should contact the Social 
Security Administration for any records that agency has 
concerning the appellant.  VA is required to obtain evidence 
from the Social Security Administration, including decisions 
by the administrative law judge, and give the evidence 
appropriate consideration and weight.  See Hayes v. Brown, 9 
Vet. App. 67, 74 (1996).  

While this case is in Remand status, the RO should obtain the 
appellant's complete VA file because these records are 
considered part of the record on appeal since they are within 
VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  He receives treatment at the Outpatient 
Clinic in Orlando, and treatment notes through September 1998 
were previously obtained.

The appellant's service medical records do show treatment for 
otitis media and decreased hearing.  If, after obtaining all 
records identified by the appellant, there is sufficient 
evidence that the appellant currently has these conditions 
and there is an indication that the claimed conditions may be 
associated with his in-service treatment, then the RO should 
provide him VA examinations or obtain medical opinions for 
these conditions.  See 38 U.S.C.A. § 5103A(d) (West Supp. 
2001); see also 66 Fed. Reg. 45631 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)(4)).

The appellant's service medical records do not show treatment 
for a heart condition or the myocardial infarction he alleges 
he had during service.  If, after obtaining all records 
identified by the appellant, there is sufficient evidence 
that the appellant did, in fact, receive such treatment 
during service and that there is an indication that this 
condition may be associated with his in-service treatment, 
then the RO should provide him a VA examination or obtain a 
medical opinion for this condition.  See 38 U.S.C.A. 
§ 5103A(d) (West Supp. 2001); see also 66 Fed. Reg. 45631 
(August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)(4)).

Accordingly, this case is REMANDED for the following:

1.  The RO should request the appellant's 
medical and adjudication records from the 
Social Security Administration.  The RO 
should continue to request these records, 
either until the records are obtained or 
it is reasonably certain that the records 
do not exist or that further efforts to 
obtain the records would be futile.  All 
efforts to obtain these records should be 
fully documented, and the Social Security 
Administration must provide a negative 
response if records are not available.

2.  To comply with the VCAA, the RO should 
send the appellant a letter detailing what 
information and evidence is needed to 
substantiate his claims.  The RO should 
request that the appellant provide a list 
of any and all VA or private medical 
providers who treated him for his otitis 
media, hearing loss, or heart conditions 
since his separation from service. 

The appellant should provide the 
appropriate releases so that the RO can 
request such records, and the 
authorizations for release of information 
must be completed in full.  The releases 
should include the following treatment 
previously identified by the appellant:

? Dr. Richard Reedy for treatment since 
1946.
? Dr. Morrison for treatment in the 1940s.
? St. John's Memorial Hospital for 
treatment in 1944.
? Ball Memorial Hospital for treatment in 
October 1975.
? St. Vincent's Hospital for surgery in 
January 1976.
? Recent treatment by Dr. Jeri Lynn 
Burton.
? Community Hospital for treatment in 
1982.
? Dr. John Border for treatment in 1975-
76.

When requesting records from private 
physicians, the RO should specify that 
actual treatment records, to include all 
diagnostic test results, as opposed to 
summaries, are needed.  All efforts to 
obtain private treatment records should be 
fully documented.  If any private 
treatment records are not obtained, the RO 
should inform the appellant of the records 
that the RO was unable to obtain, 
including what efforts were made to obtain 
the records.  The RO should also inform 
the appellant what further action, if any, 
will be taken by the RO with respect to 
his claims for compensation.  Allow an 
appropriate period of time within which to 
respond.

3.  The RO must obtain the appellant's 
treatment records from the VA Outpatient 
Clinic in Orlando for all treatment since 
September 1998.  The RO should continue 
to request these VA records, either until 
the records are obtained or it is 
reasonably certain that the records do 
not exist or that further efforts to 
obtain the records would be futile.  All 
efforts to obtain VA records should be 
fully documented, and the VA facility 
must provide a negative response if 
records are not available.

4.  Following completion of the 
foregoing, the RO should review the 
claims folder and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed, to include compliance 
with the new notification requirements 
and development procedures.  38 U.S.C. 
§§ 5103 and 5103A (West Supp. 2001); see 
also 66 Fed. Reg. 45630-31 (August 29, 
2001) (to be codified at 38 C.F.R. 
§ 3.159).

The RO also should specifically address 
whether a VA compensation and pension 
medical examination should be provided or 
a medical opinion obtained for any of 
these claims.  See 38 U.S.C.A. § 5103A(d) 
(West Supp. 2001); see also 66 Fed. Reg. 
45631 (August 29, 2001) (to be codified 
at 38 C.F.R. § 3.159(c)(4)).

5.  Thereafter, the RO should readjudicate 
these claims.  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	STEVEN L. KELLER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




